Citation Nr: 0511955	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  01-02 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1976 
to August 1997.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The claim was remanded in June 2004 
for additional development.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2. Carpal tunnel syndrome was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service.


CONCLUSION OF LAW

Carpal tunnel syndrome was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Carpal Tunnel Syndrome

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service medical records do not reflect any chronic condition 
of the veteran's wrists and hands.  The veteran was seen on 
April 7, 1997 with a complaint of left wrist pain.  Physical 
examination revealed no abnormality.  Impression was probable 
degenerative joint disease.  As for the right hand, the 
service medical records show the veteran was seen multiple 
times for various problems.  On September 28, 1977, the 
veteran was seen for an injury to the right hand incurred 
while playing football.  The impression was sprain of the 
right fingers and hand.  On September 26, 1984, the veteran 
was seen for puncture wounds to the right dorsal wrist caused 
by a dog bite, which were cleaned and bandaged.  No record of 
continued problems due to the dog bite are seen.  On October 
15, 1991, the veteran was seen for an injury to the right 
hand when it was pinched in a puller.  Physical examination 
showed no tenderness but there was a laceration.  X-ray 
showed no fracture.  No continued problems are recorded.

The veteran was also seen on July 13, 1990 with complaints of 
joint pain and a lump on the back of his neck.  Physical 
examination showed marked wrist, knees, elbows, ankles, 
fingers, neck, and lower back pain.  His fingers felt tight 
and appeared swollen.  The assessment was polyarthralgia, 
questionable Lyme disease.  By July 24, 1990, the condition 
had resolved itself, and all aches and pains were gone.  The 
examiner's assessment was arthralgia, etiology probably 
viral.

The medical evidence documents diagnosis of carpal tunnel 
syndrome no earlier than November 2000, which is 
approximately 3 years after the veteran's active military 
service.  VA treatment records from June 1998 to August 1998 
and July 1999 do not show any complaints or treatment for 
wrist and hand pain.  Medical records from Dr. R for April 
1999 through August 1999 show that the veteran was seen for 
painful joints and stiffness in his shoulders, hands, knees 
and back.  He reported some swelling intermittently in his 
hands and wrists.  In August 1999, Dr. R diagnosed the 
veteran to have fibromyalgia. 

On November 15, 2000, Dr. W conducted nerve conduction 
studies (NCS) and an electromyogram (EMG) on the veteran.  
Dr. W diagnosed him to have bilateral carpal tunnel syndrome.  
Treatment records from Dr. W from January 2001 to March 2002 
show continuing treatment for multiple complaints including 
complaints of wrist pain, numbness and tingling in his hands 
and fingers, and decreased grip strength.  The records show 
he began wearing wrist splints in March 2002.  By letter 
dated June 5, 2002, Dr. W expressed his opinion that the 
etiology of the veteran's bilateral carpal tunnel syndrome is 
work related due to his work as an aircraft mechanic from 
1976 to 1997.  

At his hearing before the undersigned Veterans Law Judge on 
December 2, 2003, the veteran testified that he started 
having problems shortly after his separation from service, 
but he did not seek medical attention until he went to see 
Dr. W sometime in 1999 or 2000.  He testified that in service 
he would have to loosen and tighten engine bolts by hand up 
to approximately 5,000 pounds of torque.  In addition, he 
would have to twist his hands and arms down into places where 
he could not see.  He testified that after service he worked 
in the tool department at Sears as a salesman.  

The veteran underwent a VA examination in August 2004.  The 
examiner notes that she reviewed the veteran's service 
medical records and claims file.  She interviewed and 
examined the veteran.  During the interview, the veteran 
complained of pain, mostly at the base of the wrist, when he 
grabs tools.  He related that he has had wrist pain for the 
past 10 years but the numbness began in 1999, and it occurs 
usually at bedtime when he bends the wrist particularly after 
repetitive movement of the hands the day prior.  He stated he 
began wearing wrist splints in 1998.  He related no history 
of serious injury to the hands.  He related that he currently 
works as a service officer.  Physical examination revealed 
tenderness on moderate pressure over the wrist joints and the 
first metacarpophalangeal joints in both hands.  He had 
reduced range of motion in both hands.  Hand grasp, push, 
pull and twist power was 5/5 on the left and 4/5 on the 
right.  Sensory examination showed diminished light touch on 
the median distribution of the right hand.  He was intact to 
pin, vibration and joint position sensation in both hands.  
The examiner did not note any deformity or swelling in the 
hands or joints.  X-rays and CT scan of the hands did not 
show any evidence of carpal tunnel syndrome.

The VA examiner diagnosed the veteran to have bilateral 
carpal tunnel syndrome.  In considering the question of its 
etiology, the examiner opined that, after careful review of 
the service medical records and claims file, she did not 
think the veteran's carpal tunnel syndrome is the result of 
disease incurred during active military service.

After reviewing all the evidence and resolving reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran's current bilateral carpal tunnel syndrome was not 
incurred during his military service.  There is no record in 
service of the veteran having a chronic problem with his 
hands and wrists.  Although the veteran testified that he 
began having problems shortly after his separation from 
service, he did not seek treatment until 2000, and was not 
diagnosed to have carpal tunnel syndrome until November 2000.  
The veteran testified that he began wearing wrist splints in 
1998.  The medical evidence, however, indicates he did not 
get splints until March 2002 despite Dr. W's recommendations 
he wear them.

There are opposing opinions in the file regarding the 
etiology of the veteran's bilateral carpal tunnel syndrome.  
Dr. W opines that it is related to the veteran's work as an 
airplane mechanic during service, and the VA examiner opines 
that it was not incurred in service.  Although Dr. W opines 
that the veteran's bilateral carpal tunnel syndrome is 
related to his military service, he does not indicate upon 
what evidence he bases his opinion.  Specifically, he does 
not indicate that he has reviewed the veteran's service 
medical records and other treatment records, unlike the VA 
examiner who reviewed the veteran's service medical records 
and claims file.  Rather it appears that his opinion is based 
solely upon the history from the veteran.  The Board is not 
bound to accept an opinion based on history provided by the 
appellant and on unsupported clinical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).   The VA examiner's 
opinion as to the etiology of the veteran's bilateral carpal 
tunnel syndrome is, therefore, more probative than Dr. W's 
opinion.

The Board acknowledges the veteran's sincere belief that his 
bilateral carpal tunnel syndrome was caused by his work as an 
airplane mechanic during his service.  The veteran's opinion 
as to medical matters, no matter how sincere, however, is 
without probative value because he is a layperson, and is not 
competent to establish a medical diagnosis or draw medical 
conclusions as such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In consideration of the foregoing, the preponderance of the 
evidence is against the claim that the veteran's bilateral 
carpal tunnel syndrome is related to his military service.

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004), 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159(b) and (c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that notice was provided in February 2002, 
prior to the initial AOJ decision.  Subsequent VCAA-compliant 
notice was sent to the veteran in May 2002.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate his claim.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely 
records, like medical records, employment records, and 
records from other Federal agencies.  The Statement of the 
Case and the Supplemental Statement of the Case also notified 
the veteran of the information and evidence needed to 
substantiate the claim. 

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to each letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that the veteran is given the opportunity to 
submit information and evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  The Board does a 
de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter that, under 38 U.S.C.A. 
§ 511(a), are subject to decision by the Secretary, shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
treatment records are in the file for treatment from June 
1998 through August 1998 and July 1999.  The veteran has not 
indicated he has received any additional VA treatment.  The 
RO requested and received private treatment records 
identified by the veteran, and he submitted other private 
treatment records.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to the VA.  38 U.S.C.A. § 5103A(b)(1).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  
The veteran was provided an appropriate VA examination in 
August 2004.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  




ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.




	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


